Citation Nr: 0722189	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-24 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD), on appeal from the initial 
determination.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that include 
suicidal ideation, depressed mood, occasional panic attacks, 
intrusive thoughts, and difficulty establishing and 
maintaining social relationships; his PTSD is not productive 
of more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
November 2002 and March 2006.  The November 2002 letter was 
provided to the veteran prior to the initial adjudication by 
the RO in May 2003.  This letter informed the veteran of the 
requirements of a successful service connection claim for 
PTSD, and of his and VA's respective duties in obtaining 
evidence.  He was asked to submit information and/or 
evidence, which would include that in his possession, to the 
RO.  The March 2006 letter provided the veteran with notice 
as to assignment of disability ratings and effective dates.  
The content of both letters and the timing of this November 
2002 letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Although notice as to assignment of disability ratings and 
effective dates was not provided to the veteran prior to the 
initial adjudication by the RO, no prejudice will result to 
the veteran in this case.  Since the March 2006 letter, the 
veteran has had sufficient opportunity to submit additional 
evidence and argument in support of his claim for a higher 
rating.  Additional evidence has been obtained; i.e. 
treatment records from the Boulder Vet Center and a February 
2007 VA examination.  Since this letter the RO afforded the 
veteran additional process by issuance of a supplemental 
statement of the case in March 2007.  Thus, the Board finds 
any error with respect to the timeliness of that notice to be 
harmless error.  See  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained.  
Appropriate VA examinations were afforded the veteran in 
March 2003 and February 2007.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Increased Rating

Service connection was established for PTSD by a May 2003 
rating decision.  An evaluation of 10 percent disabling was 
assigned effective September 30, 2002, the date of the 
veteran's claim.  In a June 2005 rating decision, issued 
during the pendency of his appeal, the RO increased this 
rating to 30 percent, also effective September 30, 2002.  

This claim for a higher rating for the veteran's PTSD stems 
from the initial rating assigned to this disability.  At the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The criteria for evaluating PTSD are found at 38 C.F.R. Part 
4, Diagnostic Code 9411 (2006).  The veteran's PTSD is 
currently evaluated as 30 percent disabling.  A 30 percent 
rating is assigned where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2006).  The DSM-IV contains a Global  
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.  

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
see Diagnostic and Statistical Manual of Mental Disorders 
(4th. ed., 1994).  GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v.  Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2006).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2006).

December 1987 to May 2006 treatment notes from the Boulder 
Vet Center, are of record.  These notes report the veteran's 
marital difficulties, guilt and sadness over the loss of his 
brother in Vietnam, and general depression.  These notes also 
report the veteran's travels in the United States and abroad 
for business and pleasure purposes.  Nothing contained in 
these treatment notes indicates that the criteria have been 
met for a rating higher than 30 percent for the veteran's 
PTSD.  

In March 2003 the veteran underwent a VA examination to 
determine the nature of his PTSD.  The veteran was 
cooperative, dressed appropriately, and adequately groomed.  
He had good eye contact but was somewhat slowed down and 
exhibited psychomotor retardation and a blunted affect.  A 
history provided by the veteran recorded that, apparently 
prior to 1988, had seriously considered suicide.  He reported 
improvement after entering into treatment at the Vet Center.  
The veteran reported a post-service career as a police 
officer, college training in photography, work as a forensic 
photographer, and that he has a college education in 
criminology.  He also reported work in forensics in New York 
City in the aftermath of the September 11, 2001 tragedy, as 
well as work as an observer in Kosovo.  His reported symptoms 
included daily intrusive thoughts about Vietnam, primarily 
concerning the loss of friends and the loss of his brother 
during the war.  The veteran was engaged in counseling for 
marital difficulties.  

Mental examination revealed no evidence of impaired thought 
processes, delusions, hallucinations, or of recent or remote 
memory impairment.  The veteran was oriented in three spheres 
and performed well on the Mini-Mental status test.  He 
reported that some panic attacks that occurred on an 
irregular basis.  The examiner found the veteran to suffer 
from depression, which the veteran rated as of severity seven 
on an increasing scale from one to ten.  He reported sleep 
impairment, but the examiner noted that this appeared to be 
related to sleep apnea.  The veteran also reported suicidal 
ideation, which had been worse in the past.  A diagnoses of 
PTSD, chronic, moderate, was rendered.  The examiner assigned 
the veteran a GAF score of 70 and described the veteran as 
functioning at a fairly high level.  

In February 2007, the veteran again underwent VA examination 
for his PTSD.  He reported a divorce from his second spouse 
in February 2006 and a move to another state and subsequent 
return to Colorado.  Since his return, he has lived with a 
married couple and engaged in his hobby of digital 
photography.  He does his own laundry, grocery shopping and 
meal preparation.  He reported sleeping between 5 and 8 hours 
per night.  Since 2004 the veteran has engaged in employment, 
including gathering forensic data related to grave 
exhumations in Croatia, Kosovo, Bosnia and Albania, as well 
as delivering police instruction in Iraq.  At the time of the 
interview he had an application to work in a District 
Attorney's office.  

The examiner reported that the veteran was neatly groomed for 
the interview and appeared in no acute distress.  Examination 
showed the veteran to be alert, oriented, without short or 
long term memory problems, and without signs of any cognitive 
deficits.  The veteran appeared to be independent in all 
behaviors of personal hygiene and daily living.  He reported 
daily recollections of service events, primarily the losses 
of his friends and brother.  There was no history of 
delusions or hallucinations.  

The examiner concluded that the veteran remained somewhat 
isolated, partly the result of having lost his job.  It was 
noted that over the years his occupations had not been 
terminated due to behaviors related to PTSD; he had left the 
job voluntarily or the contract expired.  The examiner stated 
that the veteran's PTSD did not prevent him from gainful 
employment.  The veteran had problems with relationships, 
which would indicate mild emotional impairment.  The examiner 
assigned a GAF score of 62 for PTSD.      

This evidence does not present a picture of occupational 
impairment or more than mild social impairment.  The veteran 
has been able to work in a variety of capacities, all of 
which appear to require considerably more than minimal skill, 
abilities, and judgment.  There is no evidence that he has 
ever had reduced reliability or productivity due to any 
symptoms, or indeed, that he has ever had even an occasional 
decrease in work efficiency or any periods of inability to 
perform occupational tasks.  During the February 2007 
examination, he reported that he resigned from his position 
as a police officer to pursue his interest in digital 
photography; by his own account, an interest that he has 
pursued.  All evidence shows that the veteran has no memory 
or thought impairment; there is no evidence of impaired 
judgment, impaired abstract thinking, or speech problems.  No 
evidence of record shows that the veteran has any difficulty 
establishing and maintaining effective work relationships.  
Furthermore, the assigned GAF scores of 62 and 70 indicate 
that the veteran is functioning well, with only mild 
symptoms.  

For the reasons stated above, the criteria for a rating 
higher than 30 percent for the veteran's PTSD have not been 
met for any period of time.  Therefore, his claim for a 
higher rating for this disability must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD), on appeal from the initial 
determination, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


